Title: To Thomas Jefferson from Peter Lowber, 13 January 1807
From: Lowber, Peter
To: Jefferson, Thomas


                        
                            Sir,
                            Dover. Delaware, Jany. 13th 1807.
                        
                        The committee duly appointed by a Special meeting of the Democratic republican citizens of Kent County, in
                            the state of Delaware, convened at Dover on the 9th. of December last, for the purpose of Manifesting by an Address to you
                            our wishes, and expressing our unabated confidence in your administration, solicit your indulgence while we express to you
                            the sentiments of our hearts.
                        Believe us, Sir, they are not in imitation of the customs of the age, or the example of our predecessors.
                        Our chief object, in co-operating with our Democratic friends in various quarters of the Union is, to
                            respectfully suggest our thoughts on the political aspect of the great and conflicting interests in our country, &
                            to solicit your presiding at the helm of our national affairs, should Your life be spared, and circumstances call for it,
                            during the term of another presidency.
                        Your services for another presidential piriod, is viewed by us as necessary, to destroy the profligate
                            & abandoned principles, which threatined national annihilation under a former administration.
                        To complete that pacific system of policy, so congenial with our hearts, and with the great principles of our
                            representative government, which have been so auspiciously commenced under your administration is, we believe, the ardent
                            desire of every republican.
                        Your abandoning the national helm of our affairs at this critical juncture, might be the cause of those wise
                            measures being frustrated which you have adopted, and productive of manifold evils to the people of the U. States which
                            are more easily foreseen than described.
                        For the uniform consistency between your early principles, in our revolutionary struggle for liberty
                            & independence—as a private citizen—your declarations as a statesman & a patriot—and your conduct as the
                            executive majistrate of the Union; we find that time, instead of detracting from your merits, reflects additional
                            brilliancy to your fame.
                        We have heard with no little concern that, it is your wish to retire to the domestic scenes of private life,
                            at the expiration of the present period. Should it be in contemplation, which is suggested, to divide the Union, it will
                            in all probability be attempted at the election of a new chief majistrate. To frustrate the nefarious intrigues of
                            faction; to completly crush the stupendous schemes of fraud, speculation, and aggrandizement; & to repress the
                            wicked confederations for power, which infest every section of our country, we consider it absolutely that you should
                            continue to be the polestar and the watchman of our liberties.
                        Another reason presents itself to our view—we are grieved to say as forcible as it is unfortunate, which, if
                            we are rightly informed, calls strongly for a continuation of your services to our common country. We allude, with
                            peculiar reluctance, to the schism which unhappily exists, or has existed, amongst some of the principal friends of the
                            republican party. This schism, we are induced to believe, will burst out into a dangerous flame at the election of a new
                            chief majistrate should you absolutely determine to retire.
                        We have witnessed with sorrow & the most lively indignation the conduct of men, who, apparently, were
                            once decidedly & manfully attached to republican principles, basely deserting the standard of the Democracy,
                            ridiculing the declaration of Independence the charter of our liberties; and flying into the broken ranks of our political
                            adversaries, with an aim to render the cause which they once espoused with dignity and zeal, as chaotic &
                            extravagant as the discordant combinations & wicked co-alitions of federalism and quiddism. The fall, or the
                            Division of the old republican party, would, in all human probability, be dangerous to the peace and prosperity of the
                            U.S, and might be followed by anarchy & ignorance; and the fame of the present chief majistrate, together with
                            those Who have been his compatriots & contemporaries, would be buried in the ruins of the mighty fabrick, which has been raised by the valour, & supported by the
                            wisdom of nearly two and thirty years.
                        The republic of America seems already to have arrived to an eventful crisis in the annals of Nations—the
                                demon of conspiracy and rebellion stalking with odious impunity
                            in our land, calls aloud for that wisdom, & firmness which had characterized your administration; and taking a
                            retrospective view of the throes & convulsions which afflict the European world, & behold the effusion of
                            human blood, which flows from the wounds of Slaves, to satiate the unbounded thirst for power & ambition of
                            lawless despots, obliges us still more to approbate those measures of policy which have averted from us similar horrors
                            & calamities, & causes us to rejoice with pride that the American nation is yet “free, sovereign, and
                            independent.”
                        To guard our domestic freedom, to curb the licentious ambition of domestic & foreign factions, to
                            assert the dignity of the American character, to bravely resist foreign despotism, & the predatory attacks upon
                            our dearest rights & interests, is confided to you.
                        However wise, or well qualified others of our friends
                            may be to act and to pursue the same systim of policy, and to accomplish the same objects, the domestic annals of our
                            country amply assures us of your well tried patriotism; & we believe you in the public relations of our country to
                            be governed by cool and consummate prudence; & such is the character to whom a republican people, jealous of their
                            dear earned rights, glories in confiding their most important
                            concerns.
                        To conclude; we sincerely wish, Sir, (our motives fortify us, we may be mistaken, but we can never mean to
                            deceive or to calumniate) that we could say as much of a few official characters who surround your person, and who compose
                            part of what is ridiculously styled the “Cabinet”; but who, forever disgraced & dishonored in our eyes, are acting
                            the parts of traitors to those important trusts with which they have been vested by a magnanimous president. The vijilant
                            eyes of a betrayed and indignant people are fixed upon apostates and
                            conspirators, & sooner or later, they will, we flatter ourselves, be hurled from those dignified places which they
                            now fill with so much unworthiness, & be consigned to merited contempt and disgrace.
                        Our confidence in your wisdom, & in the wisdom of congress, sufficiently convinces us of your safety
                            & prosperity—and warrants us in the belief of the entire
                            frustration of all treasonable intentions, the commencement of which we owe to the young, yet spirited government of Ohio.
                            The citadel of Liberty is, we confidently flatter ourselves,
                            impregnable by Burr and his whole group of villanous compeers
                        
                        May the propitious deity direct & prosper the councils and the events of your administration, to your
                            advantage, and to the public welfare.
                        Signed by order & in behalf of the committee of eight appointed on the 9th Decmr. 1806.
                        
                            Peter Lowber
                            
                            chairman.
                        
                        
                            Attest. John Hamm, Secretary.
                        
                    